Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (CN 201920624877.6) is equivalent to (US 2020/0348547).
Regarding claim 1, Tsai teaches a display equipment (a display device, Figure 1 and Abstract), comprising: 
a display device (the display device 10, see ¶19 and Fig 1); 

    PNG
    media_image1.png
    235
    590
    media_image1.png
    Greyscale

an anti-peep member (anti-peep, see ¶3) comprising a shielding part (a shield pattern 120 and a reflectivity sealant pattern 220, See Fig 1, ¶20-¶21; the low-reflectivity sealant pattern 220 of the optical device 200 further configured to absorb a light beam; the low-reflectivity sealant pattern 220 further configured to shield side leaking light of the backlight 300. See ¶30) and a light transmissive part (a light transmission region is a glass 110. See ¶4 and Fig 1),
wherein the shielding part is used to reduce viewing angles of the display device; (the visibility of the sealant pattern 220 at a large viewing angle θ is reduced. See ¶9).
wherein the anti-peep member is disposed on a light exiting surface of the display device in a first state (the shield pattern 120 disposed on a display surface 100s in a viewing angle θ of 45o. See ¶24 and Fig 1). 
Tsai does not disclose in the above-cited embodiment “the anti-peep member is disposed outside the light exiting surface of the display device in a second state.”
However, in another embodiment Figure 4 does suggest “the anti-peep member is disposed outside the light exiting surface of the display device in a second state” (the reflectivity sealant pattern 220 disposed one side and is away the display surface 100s in a viewing angle θ of 60o. See ¶24, ¶34 and Fig 4).

    PNG
    media_image2.png
    255
    540
    media_image2.png
    Greyscale

o, as Tsai suggests in Fig 4, to modify the embodiment of Fig. 1. The motivation for doing so would conceal well and hard to be viewed by the human eyes (i.e., user). See Tsai ¶26.
Regarding claim 2, Tsai teaches the display device as claimed in claim 1, wherein the shielding part comprises a light absorbing portion, the light absorbing portion is disposed on an edge of the light exiting surface of the display device in the first state, and the light absorbing portion is used to absorb light emitted from the display device. (Tsai teaches it is particularly to be noted that the low-reflectivity sealant pattern 220 of the optical device 200A has a relatively low reflectivity (or a relatively high absorbance) and thus may still be concealed well and hard to be viewed by the human eyes under illumination of the image beam or a light beam from an external environment (for example, one side, far away from the display panel 100, of the optical device 200A). See ¶34). 
Regarding claim 3, Tsai teaches the display equipment as claimed in claim 2, wherein a thickness of the light transmissive part is equal to a thickness of the shielding part. (Tsai teaches the light transmissive part (a shield pattern 120 and a sealant pattern 220, See Fig 1, ¶20-¶21) and a light transmissive part (a light transmission region is a glass 110, see ¶4 and Fig 1). According to other embodiments, the assembling precision spacing S between the inner edge 220s of the low-reflectivity sealant pattern 220 and the side edge AAa of the display region AA may also be adjusted according to a thickness of the substrate 110 of the display panel 100 and a thickness of the the optical device 200 including a shield pattern 120 and a sealant pattern 220. See ¶26. (Emphasized added). It would have been obvious of matter of a design choice to change size and shape at least one well-known of a thickness of the light transmissive part is equal to a thickness of the shielding part as applicant claimed. Thus, change of length of the well-known element is not patentable; In re Rose, 105 USPQ 237 (CCPA 1955); In re Dailey, 149 USPQ 47 (CCPA 1976).  MPEP 2144.04 (IV) states change in size and shape the extension portions e.g. the grippable-handle members to be curved were held unpatentable and would not have modified the operation of the game controller device. It would be an obvious matter of design choice.	
Regarding claim 4, Tsai teaches the display equipment as claimed in claim 1, wherein the shielding part comprises a light shielding portion, a cross sectional area of the light transmissive part is greater than or equal to a cross sectional area of the display device.  (Tsai teaches the display device 10, and the light transmissive part (a shield pattern 120 and a sealant pattern 220, See Fig 1, ¶20-¶21), a light transmissive part (a light transmission region is a glass 110, see ¶4 and Fig 1). According to other embodiments, the assembling precision (preset) spacing S between the inner edge 220s of the low-reflectivity sealant pattern 220 and the side edge AAa of the display region AA may also be adjusted according to a thickness of the substrate 110 of the display panel 100 and a thickness of the substrate 210 of the optical device 200 including a shield pattern 120 and a sealant pattern 220. See ¶26. (Emphasized added).  It would have been obvious of matter of a design choice to change size and shape at least one well-known of “a cross sectional area of the light transmissive part is greater than or equal to a cross sectional area of the display device” as applicant claimed. Thus, change of length of the well-known element is not patentable; In re Rose, 105 USPQ 237 (CCPA 1955); In re Dailey, 149 USPQ 47 (CCPA 1976)); 
and the light shielding portion is disposed on an edge of the light transmissive part, and the light shielding portion surpasses the light transmissive part along the light exiting surface away from the display panel in the first state (the low-reflectivity sealant pattern 220 of the optical device 200A (for example, the optical device 201A and the optical device 202A) has a relatively low reflectivity (or a relatively high absorbance) and thus may still be concealed well and hard to be viewed by the human eyes under illumination of the image beam or the beam from the external environment (for example, one side, far away from the display panel 100, of the optical device 200A). See ¶35). 
Regarding claim 5, Tsai teaches the display equipment as claimed in claim 1, wherein a material of the light transmissive part comprises transparent glass (a light transmission region is a glass 110, see ¶4 and Fig 1).
Regarding claim 6, Tsai teaches the display equipment as claimed in claim 1, wherein the anti-peep member is disposed separately from the display device.
(Tsai teaches the optical device 201A and the optical device 202A may be mutually aligned in the normal direction of the display surface 100s and are sequentially stacked on the display panel 100. However, the invention is not limited thereto. In the embodiment, the low-reflectivity sealant pattern 220 of the optical device 200A (for example, the optical device 201A and the optical device 202A) has a relatively low reflectivity (or a relatively high absorbance). See ¶35, Fig 4. It would have been matter of obvious engineering design to make separable the anti-peep member is disposed separately from the display device as applicant claimed. Thus, the mere fact that a given structure is integral does not preclude its consisting of various elements; see Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969).)
Regarding claim 7, Tsai teaches the display equipment as claimed in claim 6, wherein in the first state, the shielding part comprises a first shielding section disposed on a lateral surface of the display device and a second shielding section disposed on an edge of the light exiting surface of the display device.  (Tsai’s Fig 1 shows the shield pattern 120 disposed on the display surface 100s, the low-reflectivity sealant pattern 220 disposed at an edge of the display device 10. See ¶26. It would have been obvious matter of design choice to relocate a first shielding section disposed on a lateral surface of the display device and a second shielding section disposed on an edge of the light exiting surface of the display device as applicant claimed. Thus, relocation of the well-known element is not patentable; see In re Japikse, 86 USPQ 70 (CCPA 1950). MPEP 2144.04 (IV) states relocate at least one well-known was held unpatentable and would not have modified the operation of the display device.)
Regarding claim 8, Tsai teaches the display equipment as claimed in claim 1, wherein the anti-peep member is connected to the display device, and the shielding part is integrated with the light transmissive part. (Tsai teaches a bonding precision of the display panel 100 and the optical device 200 including the shielding pattern 120 and the low reflectivity sealant pattern 220. See ¶26). 
Regarding claim 9, Tsai teaches the display equipment as claimed in claim 8, wherein the anti-peep member comprises a combination part (an assemble precision, see ¶26) and a connection part (a bonding precision, see ¶26), the combination part (the assemble precision, see ¶26) is connected to the display device (the display device 10) and is disposed under a backlight (the backlight module) surface of the display device, the connection part (the bonding precision, see ¶26) is connected to the combination part (the assemble precision) and the shielding part (the shielding pattern 120), and the shielding part and the light transmissive part are disposed between the combination part and the display device in the second state (the shielding pattern 120 and the light transmission region 110 are disposed between the assemble precision and the display device in the second state. See Fig 4).
Regarding claim 10, Tsai teaches the display equipment as claimed in claim 9, wherein the combination part (the assemble precision, see ¶26) comprises an accommodating chamber (a gap 305, ¶30) and a connection component (the bonding precision, see ¶26), the connection component is connected to the accommodating chamber, and the connection component is connected to the display device (It is to be noted that, in the embodiment, for fixing a configuration relationship of the display panel 100 and the optical device 200, the display device 10 may further selectively include an adhesive layer (not shown) disposed between the display panel 100 and the optical device 200, and a material of the adhesive layer may include an optical clear adhesive (OCA), an optical clear resin (OCR) or another high-transmittance adhesive material. More specifically, a fixing relationship between the display panel 100 and the optical device 200 may be realized in a direct bonding manner. However, the invention is not limited thereto. In other embodiments, a frame shaped adhesive (tape) may also be disposed between the display panel 100 and the optical device 200, namely the fixing relationship between the display panel 100 and the optical device 200 may also be realized in an air bonding manner. See ¶31).
Regarding claim 11, Tsai teaches the display equipment as claimed in claim 10, wherein the combination part comprises a power source, and the power source is disposed in a middle of the accommodating chamber. (Official notice is taken that both concept and the advantages of a power source in the chamber supplies power to the display device is well known and expected in the art.  It would have been obvious to have included a power source inside the display device to supply it with electricity).
Regarding claim 12, Tsai teaches the display equipment as claimed in claim 11, wherein the power source comprises a solar power source. (Official notice is taken that both concept and the advantages of a solar power source supplies power to the display device is well known and expected in the art.  It would have been obvious to have included a solar power source is known as a secondary cell because its electrochemical reactions are electrically reversible).
Regarding claim 13, Tsai teaches the display equipment as claimed in claim 11, wherein the power source is electrically connected to the display device. (Official notice is taken that both concept and the advantages of a power source connected to the 
Regarding claim 14, Tsai teaches the display equipment as claimed in claim 10, wherein the connection component comprises an optically clear adhesive. (It is to be noted that, in the embodiment, for fixing a configuration relationship of the display panel 100 and the optical device 200, the display device 10 may further selectively include an adhesive layer (not shown) disposed between the display panel 100 and the optical device 200, and a material of the adhesive layer may include an optical clear adhesive (OCA), an optical clear resin (OCR) or another high-transmittance adhesive material. See Tsai ¶31).
Regarding claim 15, Tsai teaches the display equipment as claimed in claim 10, wherein the connection component comprises screws, and screw threads matching the screws are disposed on the display device. (Official notice is taken that both concept and the advantages of screws and screw threads are well known and expected in the art.  It would have been obvious to have included the screws and screw threads for fixing a configuration relationship of a display part and an attached shielding part).
Regarding claim 16, Tsai teaches the display equipment as claimed in claim 9, wherein the connection part comprises a hinge. (Official notice is taken that both concept and the advantages of a hinge is well known and expected in the art.  It would have been obvious to have included the hinge on which a display part and an attached shielding part turns, swings or moves).
(an assemble precision, see ¶26) and a connection part (a bonding precision, see ¶26), the combination part is connected to the display device (the display device 10) and is disposed under a backlight (the backlight 300) surface of the display device (the display device 10), the connection part (the bonding precision) is connected to the combination part (the assemble precision) and the shielding part (the shielding pattern 120), and in the second state (the view angle 60o), the shielding part (the shielding pattern 120) and the light transmissive part (the light transmission region 110) are disposed in a direction of the combination part (the assemble precision) away from the display device (the display device 10).
Regarding claim 18, Tsai teaches the display equipment as claimed in claim 17, wherein the combination part (the assembly precision, see ¶26) comprises a protection section (a backboard 301, see ¶29, Fig 1) and a connection component (the bonding precision, see ¶26), the protection section (the backboard 301) is bonded (bonding precision) and disposed on the backlight (the backlight 300) surface of the display device (the display device 10), and the connection component (the assembly precision) is connected to the protection section (the backboard 301) and the display device (the display device 10, see Fig 1).
Regarding claim 19, Tsai teaches the display equipment as claimed in claim 1, wherein the display device comprises a liquid crystal display panel and a backlight module. (In the embodiment, the display panel 100 may be a liquid crystal display panel. See ¶19. On another aspect, in the embodiment, the display device 10 may further include a backlight module 300. See ¶23). 
Regarding claim 20, Tsai teaches the display equipment as claimed in claim 1, wherein the display device comprises an organic light emitting diode display panel. (In the embodiment, the display panel 100 may be an organic light emitting diode (OLED) panel. See ¶19). 
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: December 6, 2021